Citation Nr: 0211847	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  97-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 2, 1992 
to December 15, 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.  In September 2000, the Board remanded the 
veteran's claim for additional development, and this case has 
now returned for further adjudication.


FINDINGS OF FACT

1.  The veteran's period of active duty in 1992 lasted less 
than 90 days.  

2.  The veteran's psychiatric disability was not incurred in 
active military service; PTSD is not currently objectively 
demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD and schizophrenia, is not warranted. 38 U.S.C.A. §§ 
101(16), 1110, 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 
(1993) and (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD and schizophrenia, based on a 
brief period of active duty in 1992.  

Her service medical folder includes a December 1988 letter, 
in which an Air Force chaplain reported that he had counseled 
the veteran (who at that time was married to a serviceman).  
She was noted to have very serious marriage problems, and had 
apparently been in therapy for the prior two years.  The 
chaplain concluded that the marriage was dead and that the 
veteran should divorce.

The veteran herself entered active duty in 1992.  At a May 
1992 entrance examination, she denied any depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or any periods of unconsciousness.  Due to her 
history of therapy, she was referred for a psychiatric 
examination, which was within normal limits (with no evidence 
of overt psychosis or neurosis).  In October 1992, the 
veteran was referred by her unit commander to a community 
mental health service, although the reason for the referral 
is not specified.  She was interviewed at her unit and 
returned to duty.  

During an outpatient treatment for a leg condition in 
November 1992, the veteran was noted to have anxiety over a 
pending entry level separation (ELS).  She was referred to 
the community mental health service due to this anxiety and 
was returned to duty with a provisional diagnosis of anxiety 
tension state.  In late November 1992, the veteran reported 
that she was being "ELS'd" because she had pressed charges 
against a drill sergeant for hitting her.  On a separate 
document, the reason for the veteran's separation was noted 
to be motivation.  The veteran did not undergo a separation 
examination, and was given an "uncharacterized" discharge 
effective on December 15, 1992.

VA records reflect that in September 1993, the veteran sought 
treatment for a leg condition.  She also appeared deeply 
distressed for multiple reasons and was referred for a 
psychiatric consultation because of an "obvious underlying 
problem."  She did not receive a psychiatric consultation, 
however, because she was not service connected for any 
condition.  

The veteran also underwent a VA examination in September 
1993, primarily concerning joint complaints.  While giving 
her medical history, she started crying, in part due to 
psychological problems she said she had been having because 
of her brief period of military duty.  Her nervous system was 
found to be grossly normal, and no psychiatric findings were 
made.

In December 1993, the veteran was hospitalized at a VA 
facility after a suicide attempt.  A psychiatry consultation 
was obtained, after which she was deemed no longer a threat 
to herself (i.e., there were no more suicidal ideations).  
She required no psychiatric medication, and, by the time of 
her discharge from the hospital in early January 1994, she 
agreed to follow up on an outpatient basis.  This 
hospitalization report does not include any diagnosed 
condition.

In late January 1994, the veteran was hospitalized at a 
private facility after exhibiting bizarre, disorganized, and 
regressed behavior.  She tried to climb into the front seat 
of a van while in route to a personal care home and nearly 
caused a wreck.  She reported auditory hallucinations but 
indicated that she could not understand them.  Following a 
three-week hospitalization, she was diagnosed as having 
schizoaffective disorder, depressed type.  

The veteran filed a claim for service connection for PTSD in 
May 1994.  

Following a VA outpatient visit in May 1994, the diagnostic 
impressions included somatization disorder.

The veteran was hospitalized in a private facility in 
September 1994, in an uncooperative and tense state, and 
expressing visual hallucinations.  After a one week 
hospitalization, she was diagnosed as having a psychotic 
disorder, not otherwise specified and a personality disorder, 
not otherwise specified.  

In an October 1994 letter, the veteran's father described her 
various psychological symptoms beginning in September 1994. 

The veteran was hospitalized again at a VA facility between 
October 1994 and November 1994.  During this hospitalization, 
she underwent a VA mental disorder examination.  She reported 
that while on active duty, she had had "problems" with a 
drill sergeant who apparently hit her and made her withdraw.  
She reported that she was presently homeless and sometimes 
heard voices.  Following the examination, she was diagnosed 
as having schizophrenia.  The examiner further concluded that 
PTSD was not found.  However, on the discharge summary for 
this hospitalization, the veteran's Axis I diagnoses included 
major depressive episode with psychotic disorders, now 
resolved, and PTSD.  A psychiatric consultation record dated 
in November 1994 included a diagnosis of psychosis.  

In May 1995, the veteran was seen in a VA facility with a 
history of major depression, appearing paranoid and possibly 
dangerous to herself.  She was selectively mute and guarded, 
and would not cooperate for an examination.  She was 
diagnosed as having a psychotic disorder, not otherwise 
specified.    

In June 1995, the veteran was hospitalized at a VA facility 
for psychosis, not otherwise specified, and depression, not 
otherwise specified.  

The veteran was again hospitalized at a VA facility in August 
1996, with extremely depressed mood and psychotic thinking.  
Following a nearly two week hospitalization, she was assessed 
on discharge as having psychotic disorder,  not otherwise 
specified and depressive disorder, not otherwise specified.  

In written statements associated with the claims file in 
October 1996 and December 1996, the veteran generally argued 
in favor of service connection for her psychiatric condition.

VA records reflect that the veteran underwent outpatient 
psychiatric treatment for psychosis, not otherwise specified, 
between June 1999 and September 1999.

The veteran failed to report for a fee-basis examination for 
VA purposes in October 1999.  

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2001).

The veteran is presumed to have been psychologically sound on 
entrance into service, and no evidence contradicts that 
presumption in this case.  See 38 C.F.R. § 3.304(b) (2001).  
While the veteran apparently was counseled about her marriage 
prior to active duty, she was examined upon entrance and no 
evidence of overt psychosis or neurosis was found.  Thus, 
whether service aggravated a preexisting psychiatric 
condition is not at issue in this case.  See 38 C.F.R. § 
3.306 (2001).

Service connection for psychosis, including schizophrenia, is 
presumed if it is manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  However, this presumption is generally only 
available to veterans who served 90 days or more during a war 
period, or after December 31, 1946.  38 C.F.R. § 3.307(a)(1) 
(2001).  In this case, the veteran had active duty for two 
months and 14 days (from October 2, 1992 to December 14, 
1992), and therefore her claim for service connection is not 
entitled to consideration under this provision.

Finally, the veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Yet in 
this case, while the veteran has been treated and even 
hospitalized for psychiatric conditions (including 
schizophrenia), none of the pertinent medical records contain 
any opinion relating her psychiatric disability to her brief 
period of active duty.  

Concerning the issue of service connection for PTSD, the 
Board notes that the relevant regulation, 38 C.F.R. 
§ 3.304(f), was amended during the course of this appeal.  
This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) . . . will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (2001).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

If the diagnosis of a mental disorder does not conform to 
DSM-IV [Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition] or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2001). 

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others 

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1)  recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions. . . . 

(2)  recurrent distressing dreams of 
the event. . . . 

(3)  acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated). . .  

(4)  intense psychological distress 
at exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

(5)  physiological reactivity on 
exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1)  efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma 

(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma 

(3) inability to recall an important 
aspect of the trauma 

(4) markedly diminished interest or 
participation in significant 
activities 

(5) feeling of detachment or 
estrangement from others 

(6) restricted range of affect 
(e.g., unable to have loving 
feelings) 

(7) sense of a foreshortened future 
(e.g., does not expect to have a 
career, marriage, children, or a 
normal life span) 

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1)  difficulty falling or staying 
asleep 

(2) irritability or outbursts of 
anger 

(3) difficulty concentrating 

(4) hypervigilance 

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, pp. 427-429 (1994).

The Board must apply the version of 38 C.F.R. § 3.304(f) that 
is more favorable to the veteran.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (CAVC) held that, when there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis. VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

In this case, the key issue is whether the veteran has a 
diagnosis of PTSD that meets the regulatory criteria.  In 
this regard, the Board concludes that neither version of the 
regulation is more favorable to the veteran.  Both versions 
require medical evidence of a diagnosis - the former version 
requires a "clear" diagnosis, and the current version 
requires a diagnosis "in accordance with [38 C.F.R.] § 
4.125(a) . . ."  In other words, the both regulations 
essentially require a clear diagnosis supported by the 
findings on the examination report.

Here, the veteran was diagnosed as having PTSD (along with 
major depressive episode with psychotic disorders, now 
resolved) following her October-November 1994 
hospitalization.  Yet in the course of this hospitalization, 
she underwent a VA mental disorders examination during which 
she reported that she had been struck by a drill sergeant who 
then made her withdraw from active duty.  The VA examiner 
diagnosed the veteran as having schizophrenia, but 
specifically noted that PTSD was not found.  While the 
veteran was diagnosed as having PTSD on her discharge from 
the hospital, the record simply does not substantiate this 
diagnosis.  The VA mental disorders examiner conclusions run 
completely counter with this diagnosis.  The veteran's 
stressor (allegedly being struck by a drill sergeant during 
basic training), does not rise to the level of an event 
involving actual or threatened death or serious injury, or a 
threat to the veteran's physical integrity with accompanying 
intense fear, helplessness, or horror.  Thus, under either 
regulatory criteria, the veteran has failed to establish a 
diagnosis of PTSD.   

The Board, having considered and weighed all the evidence in 
the record, finds that the veteran's diagnosed schizophrenia 
was not incurred during her active military service or to a 
compensable degree within one year of discharge, and that the 
evidence does not warrant service connection for PTSD.  
Therefore the Board concludes that the veteran is not 
entitled to service connection for a psychiatric disability, 
to include schizophrenia and PTSD. 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in August 1993.  See 38 C.F.R. § 3.151(a) 
(2001).  Her informal claim received at the RO in May 1994 
identified the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2001).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in December 1996 and a supplemental 
statement of the case in February 2001.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether service connection could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby informing the veteran of the information and evidence 
necessary to substantiate her claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, all relevant service medical records and VA 
treatment appear to have been obtained, and the veteran has 
not indicated that there are any outstanding medical records 
to be considered. 

On a December 1996 Form 9, the veteran requested a Board 
hearing at the RO.  This hearing was ultimately scheduled to 
take place on December 9, 1998, but the veteran failed to 
show. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran did undergo a VA mental 
disorders examination while hospitalized in November 1994.  
Another VA examination was ordered in 1999, but the veteran 
failed to appear.  The last communication from the veteran 
was a letter received by the RO in October 1999.  As fully 
documented in the claims file, the RO has attempted to 
contact the veteran by mail on several occasions since then, 
but has not received any response.  Mail sent to various 
addresses have been returned with no forwarding information.  
In Hyson v. Brown, 5 Vet. App. 262 (1993), the CAVC noted 
that in the normal course of events, it is the burden of the 
appellant to keep VA apprised of his whereabouts.  If he does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him." Hyson at 265.  

The applicable requirements of the VCAA have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD and schizophrenia, is denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

